PER CURIAM.
Upon reviewing this court’s opinion in Miami Tiresoles, Inc. v. State, Department of Revenue, 695 So.2d 851 (Fla. 3d DCA 1997), the Supreme Court of Florida has remanded the case for further proceedings consistent with its opinion in Department of Revenue v. Nemeth, 24 Fla. L. Weekly S160, 733 So.2d 970 (Fla.1999). Miami Tiresoles, Inc. v. Department of Revenue, 24 Fla. L. Weekly S172, 732 So.2d 322 (Fla.1999). Pursuant to that directive, we withdraw our mandate issued on July 7,. 1997, and vacate our opinion. We adopt the Supreme Court’s opinion as our own, reverse the summary judgment under review, and remand the cause to the *601trial court for further proceedings in accordance with the Supreme Court opinion.
Reversed and remanded with directions.